             1       ARMAND J. KORNFELD (WSBA #17214)                HON. WHITMAN L. HOLT
                     THOMAS A. BUFORD (WSBA #52969)                  HEARING DATE: May 19, 2021
             2       RICHARD B. KEETON (WSBA #51537)
                     BUSH KORNFELD LLP                               HEARING TIME: 11:00 a.m.
             3       601 Union Street, Suite 5000                    RESPONSE DUE: May 12, 2021
                     Seattle, WA 98101                               LOCATION: Telephonic
             4       Tel.: (206) 292-2110
                     Facsimile: (206) 292-2104
             5       Emails: jkornfeld@bskd.com,
                     tbuford@bskd.com, and rkeeton@bskd.com
             6
                     RICHARD M. PACHULSKI (CA Bar #90073)*
             7       JEFFREY W. DULBERG (CA Bar #181200)*
                     JASON H. ROSELL (CA Bar #269126)*
             8       PACHULSKI STANG ZIEHL & JONES LLP
                     10100 Santa Monica Blvd., 13th Floor
             9       Los Angeles, CA 90067-4003
                     Tel: (310) 277-6910
         10          Facsimile: (310) 201-0760
                     Emails: rpachulski@pszjlaw.com,
         11          jdulberg@pszjlaw.com, and
                     jrosell@pszjlaw.com
         12
                     *Admitted Pro Hac Vice
         13
                     Attorneys for the Chapter 11
         14          Debtors and Debtors in Possession
         15
                                        UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF WASHINGTON
         16      In re                                         Chapter 11
         17                                                    Lead Case No. 21-00141-11
                 EASTERDAY RANCHES, INC., et al.
         18
                                                               Jointly Administered
                                                Debtors. 1
         19
                                                               NOTICE AND DEBTORS’ MOTION
                                                               FOR ORDER EXTENDING THE TIME
         20
                                                               PERIODS DURING WHICH THE
                                                               DEBTORS HAVE THE EXCLUSIVE
         21
                                                               RIGHT TO FILE A PLAN AND TO
                                                               SOLICIT ACCEPTANCES THEREOF
         22
                                                               PURSUANT TO SECTION 1121(D) OF
                                                               THE BANKRUPTCY CODE;
         23
                                                               MEMORANDUM OF POINTS AND
                                                               AUTHORITIES
         24

         25      1
                     The Debtors along with their case numbers are as follows: Easterday Ranches, Inc.,
         26          (21-00141) and Easterday Farms, a Washington general partnership (21-00176).
         27          MOTION TO EXTEND DEBTORS’                                             B USH K ORNFELD           L LP
                     PLAN EXCLUSIVITY DEADLINES –                                                  LAW OFFICES
         28          Page 1
                                                                                              601 Union St., Suite 5000
                                                                                           Seattle, Washington 98101-2373
                                                                                              Telephone (206) 292-2110
                                                                                              Facsimile (206) 292-2104

ed26bz019x
             21-00141-WLH11         Doc 631   Filed 04/27/21   Entered 04/27/21 14:17:29      Pg 1 of 12
             1         PLEASE TAKE NOTICE that the above-captioned debtors and debtors in
             2   possession (collectively, the “Debtors”), hereby file this Notice and Debtors’ Motion
             3   for Order Extending the Time Periods During Which the Debtors Have the Exclusive
             4   Right to File a Plan and to Solicit Acceptances Thereof Pursuant to Section 1121(d) of
             5   the Bankruptcy Code (the “Motion”). The Debtors request entry of an order (a)
             6   extending their exclusive period for filing a plan by one-hundred-twenty-seven (127)
             7   days for Ranches and by one-hundred-twenty (120) days for Farms, through and
             8   including October 6, 2021, (b) extending their exclusive period for obtaining
             9   acceptances of such plan by one-hundred-twenty-eight (128) days for Ranches and by
         10      one-hundred twenty-one (121) days for Farms through and including December 6,
         11      2021, and (c) preserving the right to seek further extensions for cause shown.
         12            PLEASE TAKE FURTHER NOTICE that this Motion is based on this Notice
         13      and Motion, the declaration of T. Scott Avila, the Debtors’ Co-Chief Restructuring
         14      Officer, the arguments of counsel, and any other admissible evidence properly brought
         15      before this court at or before the hearing on his Motion.
         16            PLEASE TAKE FURTHER NOTICE that a hearing on the Motion will be
         17      held on May 19, 2021 at 11:00 a.m. (Pacific Time) by telephone as set forth below.
         18            PLEASE TAKE FURTHER NOTICE that any response or objection to the
         19      relief sought in the Motion must be filed with the Bankruptcy Court on or before
         20      May 12, 2021 at 5:00 p.m. (Pacific Time).
         21            PLEASE TAKE FURTHER NOTICE that, pursuant to court orders
         22      responding to the COVID-19 pandemic, any party that wishes to address the court,
         23      or appear without addressing the court, must appear by telephonic appearance.
         24      The telephone conference call-in number is (877) 402-9757, Access Code: 7036041.
         25

         26

         27      MOTION TO EXTEND DEBTORS’                                               B USH K ORNFELD           L LP
                 PLAN EXCLUSIVITY DEADLINES –                                                    LAW OFFICES
         28      Page 2
                                                                                            601 Union St., Suite 5000
                                                                                         Seattle, Washington 98101-2373
                                                                                            Telephone (206) 292-2110
                                                                                            Facsimile (206) 292-2104

ed26bz019x
             21-00141-WLH11      Doc 631    Filed 04/27/21   Entered 04/27/21 14:17:29      Pg 2 of 12
             1   DATED April 26, 2021        BUSH KORNFELD LLP
             2                               /s/ Thomas A. Buford, III
                                             THOMAS A. BUFORD, III (WSBA 52969)
             3                               BUSH KORNFELD LLP
             4                               RICHARD M. PACHULSKI (Admitted Pro Hac Vice)
             5
                                             JEFFREY W. DULBERG (Admitted Pro Hac Vice)
                                             JASON H. ROSELL (Admitted Pro Hac Vice)
             6                               PACHULSKI STANG ZIEHL & JONES LLP
             7                               Attorneys for Debtors and Debtors in Possession

             8

             9

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27      MOTION TO EXTEND DEBTORS’                                           B USH K ORNFELD           L LP
                 PLAN EXCLUSIVITY DEADLINES –                                                LAW OFFICES
         28      Page 3
                                                                                        601 Union St., Suite 5000
                                                                                     Seattle, Washington 98101-2373
                                                                                        Telephone (206) 292-2110
                                                                                        Facsimile (206) 292-2104

ed26bz019x
             21-00141-WLH11   Doc 631   Filed 04/27/21   Entered 04/27/21 14:17:29      Pg 3 of 12
             1                  MEMORANDUM OF POINTS AND AUTHORITIES
             2                                     INTRODUCTION
             3         By this Motion, each of the Debtors, pursuant to section 1121(d) of title 11 of the
             4   United States Code (the “Bankruptcy Code”), is seeking entry of an order (a) extending
             5   the exclusive periods to file and solicit a plan through and including October 6, 2021
             6   and December 6, 2021, respectively, (b) preserving the right to seek further extensions
             7   upon cause, and (c) any other relief that is necessary and proper. This Motion is based
             8   upon this Motion and Memorandum of Points and Authorities, the Notice of Motion,
             9   and the Declaration of T. Scott Avila filed concurrently herewith and incorporated
         10      herein by reference, all pleadings and papers on file in this case, the oral argument of
         11      counsel, and any evidence submitted to the court prior to or during the hearing on this
         12      Motion.
         13                                    STATEMENT OF FACTS
         14      A.    Jurisdiction and Venue
         15            The court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.
         16      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper pursuant
         17      to 28 U.S.C. §§ 1408 and 1409.
         18      B.    General Background
         19            On February 1, 2021, Easterday Ranches, Inc. (“Ranches”) filed a voluntary
         20      petition for relief under chapter 11 of the Bankruptcy Code before this court.
         21            On February 8, 2021, Easterday Farms, a Washington general partnership
         22      (“Farms” and together with Ranches, the “Debtors”), filed a voluntary petition for relief
         23      under chapter 11 of the Bankruptcy Code before this court.
         24            On February 16, 2021, the Office of the United States Trustee (the “UST”) filed
         25      its Notice of Appointment of Committee of Unsecured Creditors in a Chapter 11
         26

         27      MOTION TO EXTEND DEBTORS’                                               B USH K ORNFELD           L LP
                 PLAN EXCLUSIVITY DEADLINES –                                                    LAW OFFICES
         28      Page 4
                                                                                            601 Union St., Suite 5000
                                                                                         Seattle, Washington 98101-2373
                                                                                            Telephone (206) 292-2110
                                                                                            Facsimile (206) 292-2104

ed26bz019x
             21-00141-WLH11      Doc 631    Filed 04/27/21   Entered 04/27/21 14:17:29      Pg 4 of 12
             1   Reorganization Case, as amended [Docket Nos. 152, 154, and 155], thereby appointing
             2   the unsecured creditors committee in Ranches’ case (the “Ranches Committee”).
             3         On February 22, 2021, the UST filed its Notice of Appointment of Committee of
             4   Unsecured Creditors in a Chapter 11 Reorganization Case, as amended [Docket Nos.
             5   187, and 188] , thereby appointing the unsecured creditors committee in Farms’ case
             6   (the “Farms Committee” and together with the Ranches Committee, the “Committees”).
             7         The Debtors continue to operate and manage their business and affairs as debtors
             8   in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.
             9         Additional information about the Debtors’ historical business operations, capital
         10      structure, and the events leading up to the commencement of these chapter 11 cases, is
         11      set forth in the Declaration of T. Scott Avila in Support of First Day Motions [Docket
         12      No. 93], which is incorporated herein by reference.
         13      C.    The Plan Filing and Solicitation Deadlines
         14            Under section 1121 of the Bankruptcy Code, the Debtors have the exclusive right
         15      to file a plan for the 120 days after each of their respective Petition Dates and the
         16      exclusive right to solicit acceptances thereto for the 180 days after such Petition Dates.
         17            The current plan filing and solicitation exclusivity periods (the “Exclusivity
         18      Deadlines”) expires for each of the Debtors is set forth in the chart below:
         19
                          Exclusivity Period                 Ranches           Farms
         20               Plan Filing Expiration             June 1, 2021      June 8, 2021
         21               Plan Solicitation Expiration       July 31, 2021     August 7, 2021

         22                                      RELIEF REQUESTED
         23            The Debtors have been actively working to administer these cases as
         24      expeditiously as possible. Among other things, the Debtors’ efforts thus far in these
         25      cases have included the following:
         26

         27      MOTION TO EXTEND DEBTORS’                                               B USH K ORNFELD           L LP
                 PLAN EXCLUSIVITY DEADLINES –                                                    LAW OFFICES
         28      Page 5
                                                                                            601 Union St., Suite 5000
                                                                                         Seattle, Washington 98101-2373
                                                                                            Telephone (206) 292-2110
                                                                                            Facsimile (206) 292-2104

ed26bz019x
             21-00141-WLH11      Doc 631    Filed 04/27/21   Entered 04/27/21 14:17:29      Pg 5 of 12
             1      • Successfully negotiating with Tyson Fresh Meats, Inc. (“Tyson”) regarding a
             2        support agreement to ensure Ranches’ continued access to funds for the
                      maintenance of cattle and operations;
             3
                    • Addressing two motions filed by Tyson and Washington Trust Bank,
             4        respectively, for the appointment of a chapter 11 trustee;
             5      • Negotiating with vendors and suppliers to ensure continued and reliable access
                      to business-related supplies;
             6
                    • Building and finalizing cash forecasts and budgets for continued operations, and
             7        negotiating regarding those budgets with numerous stakeholders in these cases;
             8      • Negotiating with Lamb Weston, a key customer of Farms, regarding their
                      accelerated purchase and payment for specialized potatoes, providing vital
             9
                      liquidity to the Debtors’ estates (see Dkt. Nos. 361and 476);
         10         • Retaining a real estate broker, and working with the broker to complete material
         11           third party due diligence regarding the Debtors’ real estate assets and to
                      continue a robust marketing and auction process. Through these efforts, the
         12           Debtors have contacted more than 1,000 third parties regarding their potential
         13           interest in the sale process and have compiled a robust data room with
                      information relating to the marketed assets (see Dkt. Nos. 360 and 538);
         14
                    • Responding to extensive information and diligence requests from each of the
         15           two Committees in these cases; and
         16         • Preparing and finalizing Schedules of Assets and Liabilities and Statements of
                      Financial Affairs for both Debtors.
         17
                    In addition to the foregoing, when these cases were filed they were facing a short
         18
                 window of time remaining for planting crops on their producing properties. The
         19
                 Debtors expended significant efforts to finalize grow plans or otherwise address
         20

         21
                 upcoming lease obligations for these properties. These efforts included:

         22         • Completing a marketing process regarding leases for real property in the Basin
                      City, Washington area, ultimately resulting in entry of orders rejecting those
         23           leases (see Dkt. Nos. 260 and 388);
         24         • Negotiating with the landlord for the Debtors’ Lindsay Canyon lease, ultimately
                      resulting in a favorable agreement that provided for rejection of the lease, $2.0
         25
                      million in cash payments to the Debtors, plus extension of a $2.0 million
         26           unsecured debtor-in-possession financing facility (see Dkt. Nos. 465 and 518);
         27      MOTION TO EXTEND DEBTORS’                                              B USH K ORNFELD           L LP
                 PLAN EXCLUSIVITY DEADLINES –                                                   LAW OFFICES
         28      Page 6
                                                                                           601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104

ed26bz019x
             21-00141-WLH11      Doc 631   Filed 04/27/21   Entered 04/27/21 14:17:29      Pg 6 of 12
             1      • Completing a solicitation process to locate financing or third-party lease
             2        arrangements for productive farming operations on the Debtors’ real property in
                      Benton County, Washington. These efforts ultimately resulted in the Debtors’
             3
                      finalization of a 2021 grow plan involving the planting of wheat on these
             4        properties.
             5
                       Clearly, the Debtors have been making steady progress in these cases, having
             6
                 received court authority to reject multiple leases, engage in short-term leasing
             7
                 procedures for idle farm equipment, and enter into DIP financing among many other
             8
                 achievements. To expeditiously administer these bankruptcy cases while maximizing
             9
                 the value of their estates, and in accordance with the Debtors’ settlements of disputes
         10
                 with Tyson and Washington Trust Bank, the Debtors are moving forward with an
         11
                 orderly marketing process for the sale of their assets in accordance with the negotiated
         12
                 Stipulation By and Between Debtors and Non-Debtor Sellers Regarding Cooperation
         13
                 With Respect to the Sale of Debtor and Non-Debtor Assets between the Debtors and the
         14
                 non-Debtor parties thereto (the “Cooperation Agreement”).
         15
                       Notwithstanding their outstanding progress, neither of the Debtors is in a position
         16
                 to propose a plan at this time. The Cooperation Agreement is yet to be finalized or
         17
                 approved and, more critically, the disentangling of claims and interests between the two
         18
                 Debtors, as well as between the Debtors and non-Debtor holders of related real property
         19
                 interests, has yet to occur. Accordingly, the Debtors request entry of an order (a)
         20
                 extending the Exclusivity Deadline for filing a plan by one-hundred-twenty-seven (127)
         21
                 days for Ranches and by one-hundred twenty (120) days for Farms, through and
         22
                 including October 6, 2021, (b) extending the Exclusivity Deadline for obtaining
         23
                 acceptances of such plan by one-hundred-twenty-eight (128) days for Ranches and by
         24

         25

         26

         27      MOTION TO EXTEND DEBTORS’                                              B USH K ORNFELD           L LP
                 PLAN EXCLUSIVITY DEADLINES –                                                   LAW OFFICES
         28      Page 7
                                                                                           601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104

ed26bz019x
             21-00141-WLH11      Doc 631   Filed 04/27/21   Entered 04/27/21 14:17:29      Pg 7 of 12
             1   one-hundred twenty-one (121) days 2 for Farms through and including December 6,
             2   2021, and (c) preserving the right to seek further extensions for cause shown.
             3
                                                        ARGUMENT
             4
                        Section 1121(d) of the Bankruptcy Code authorizes bankruptcy courts to extend
             5
                 the exclusive periods to file a plan and solicit votes (the “Exclusive Periods”) “for
             6
                 cause” after notice and a hearing. Although the term “cause” is not defined by the
             7
                 Bankruptcy Code, the legislative history indicates that it is to be viewed flexibly “in
             8
                 order to allow the debtor to reach an agreement.” H.R. Rep. No. 95, 95th Cong., 1st
             9
                 Sess. 232 (1997); see also In re McLean Indus., Inc., 87 B.R. 830, 833 (Bankr. S.D.N.Y.
         10
                 1987) (quoting H.R. Rep. No. 595, 95th Cong., 2d Sess. 231 (1978), reprinted in 1978,
         11
                 U.S.C.C.A.N. 5963, 6190); In re Public Serv. Co. of New Hampshire, 88 B.R. 521, 534
         12
                 (Bankr. D.N.H. 1988) (“[T]he legislative intent . . . [is] to promote maximum
         13
                 flexibility”).
         14
                        To facilitate this legislative intent, a debtor should be given a reasonable
         15
                 opportunity to negotiate an acceptable plan with creditors and to prepare adequate
         16
                 financial and nonfinancial information concerning the ramifications of any proposed
         17
                 plan for disclosure to creditors. See, e.g., In re McLean Indus., Inc., 87 B.R. at 833-34;
         18
                 In re Texaco Inc., 76 B.R. 322, 327 (Bankr. S.D.N.Y. 1987).
         19
                        Courts have relied on a variety of factors when determining whether cause exists
         20
                 for an extension of the Exclusive Periods, each of which may provide sufficient grounds
         21
                 for extending the Exclusive Periods. These factors include (a) the size and complexity
         22
                 of the case, (b) the necessity of sufficient time to negotiate and prepare adequate
         23
                 information, (c) the existence of good faith progress toward reorganization, (d) whether
         24
                 the debtor is paying its debts as they come due, (e) whether the debtor has demonstrated
         25

         26             2
                            The 120th day falls on a Sunday.
         27       MOTION TO EXTEND DEBTORS’                                                B USH K ORNFELD           L LP
                  PLAN EXCLUSIVITY DEADLINES –                                                     LAW OFFICES
         28       Page 8
                                                                                              601 Union St., Suite 5000
                                                                                           Seattle, Washington 98101-2373
                                                                                              Telephone (206) 292-2110
                                                                                              Facsimile (206) 292-2104

ed26bz019x
             21-00141-WLH11         Doc 631   Filed 04/27/21   Entered 04/27/21 14:17:29      Pg 8 of 12
             1   reasonable prospects for filing a viable plan, (f) whether the debtor has made progress
             2   in negotiating with creditors, (g) the length of time the case has been pending, (h)
             3   whether the debtor is seeking the extension to pressure creditors, and (i) whether
             4   unresolved contingencies exist. In re Express One Int’l, Inc., 194 B.R. 98, 100 (Bankr.
             5   E.D. Tex. 1996); In re Dow Corning Corp., 208 B.R. 661, 664-65 (Bankr. E.D. Mich.
             6   1997). In assessing a debtor in possession’s first request for an extension of the
             7   Exclusive Periods under section 1121(d), “bankruptcy courts apply a lesser standard in
             8   determining whether the burden of showing ‘a reasonable possibility of a successful
             9   reorganization within a reasonable time’ has been satisfied.”                   In re Apex
         10      Pharmaceuticals, Inc., 203 B.R. 432, 441 (N.D. Ind. 1996).
         11            Under these standards, cause has been found to extend the exclusive periods
         12      where the debtor has worked diligently to propose a plan, the case is large and complex
         13      and the extension was neither indefinite nor used to force a creditor to accept an
         14      undesirable plan. In re Gibson & Cushman Dredging Corp., 101 B.R. 405, 409
         15      (E.D.N.Y. 1989) (affirming an extension for one and one half years where the debtor
         16      had not yet proposed a plan acceptable to creditors, but progress had been made); In re
         17      Amko Plastics, Inc., 197 B.R. 74, 77 (Bankr. S.D. Ohio 1996) (the pace of the
         18      turnaround effort had been reasonably rapid, even though the debtor had produced only
         19      losses and the ultimate success of the turnaround efforts was as yet unknowable); In re
         20      Texaco, Inc., 76 B.R. at 327 (where the extension was not for the purpose of allowing
         21      the debtor to prolong reorganization while pressuring a creditor to accept an undesirable
         22      plan); In re Texaco, Inc., 81 B.R. 806, 812-13, (Bankr. S.D.N.Y. 1987) (granting
         23      subsequent extension where several constituencies supported debtor’s plan, there was
         24      no evidence the debtor was using the extension to pressure acceptance of the plan, and
         25      there was no evidence the plan violated any requirements under section 1123 of the
         26      Bankruptcy Code).
         27      MOTION TO EXTEND DEBTORS’                                               B USH K ORNFELD           L LP
                 PLAN EXCLUSIVITY DEADLINES –                                                    LAW OFFICES
         28      Page 9
                                                                                            601 Union St., Suite 5000
                                                                                         Seattle, Washington 98101-2373
                                                                                            Telephone (206) 292-2110
                                                                                            Facsimile (206) 292-2104

ed26bz019x
             21-00141-WLH11      Doc 631    Filed 04/27/21   Entered 04/27/21 14:17:29      Pg 9 of 12
             1         Applying these standards, the Ninth Circuit Bankruptcy Appellate Panel affirmed
             2   the extension of exclusivity where the bankruptcy court “saw the situation as: (a) a first
             3   extension; (b) in a complicated case; (c) that had not been pending for a long time,
             4   relative to its size and complexity; (d) in which the debtor did not appear to be
             5   proceeding in bad faith; (e) had improved operating revenues so that it was paying
             6   current expenses; (f) had shown a reasonable prospect for filing a viable plan; (g) was
             7   making satisfactory progress negotiating with key creditors; (h) did not appear to be
             8   seeking an extension of exclusivity to pressure creditors; and (i) was not depriving the
             9   Committee of material or relevant information.” In re Henry Mayo Newhall Memorial
         10      Hosp., 282 B.R. 444, 452 (9th Cir. BAP 2002). The panel further noted: “We also
         11      agree with the Dow Corning court that a transcendent consideration is whether
         12      adjustment of exclusivity will facilitate moving the case forward toward a fair and
         13      equitable resolution.” Id. (citing In re Dow Corning, 208 B.R. at 670).
         14            The Debtors believe that cause exists to grant the requested relief for the
         15      following reasons:
         16            First, the Debtors are engaged with the Committees. Immediately after the
         17      Committees’ selection of counsel, the Debtors and their advisors began communicating
         18      and exchanging information with the Committees and their advisors. The Committees
         19      have been fully engaged in the sale process and have generally expressed support for
         20      the Cooperation Agreement which provides the best opportunity to achieve efficient
         21      value in these cases. On April 19, 2021, the Ranches Committee terminated its
         22      employment with its counsel, Dentons US LLP (“Dentons”) and hired Cooley LLP
         23      (“Cooley”) as its successor counsel. The Debtors have been actively working with
         24      Cooley to get them up to speed on the cases and not duplicate efforts taken to date by
         25      Dentons, and anticipate working closely with the Committees during the coming weeks
         26      as the sales process progresses.
         27      MOTION TO EXTEND DEBTORS’                                              B USH K ORNFELD           L LP
                 PLAN EXCLUSIVITY DEADLINES –                                                   LAW OFFICES
         28      Page 10
                                                                                           601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104

ed26bz019x
             21-00141-WLH11     Doc 631    Filed 04/27/21   Entered 04/27/21 14:17:29     Pg 10 of 12
             1         Second, the Debtors have been actively engaged in administering their chapter
             2   11 cases. See, e.g., pp. 5-6 herein.
             3         Third, the Debtors’ cases have been pending for a very short period of time, less
             4   than 90 days.
             5         Fourth, the Debtors have obtained inexpensive debtor-in-possession financing,
             6   are paying their debts as they come due and are filing their monthly operating reports
             7   timely.
             8         Fifth, this Motion constitutes the Debtors’ first request to extend the plan
             9   exclusivity periods. The Debtors request an extension of the Exclusivity Deadlines to
         10      file a plan and solicit acceptances thereof through and including October 6, 2021 and
         11      December 6, 2021, respectively. The relief requested is not a delay tactic or a means to
         12      pressure the Committees or creditors. In fact, the Debtors believe that additional time
         13      is necessary so that the Debtors can effectuate the sale of assets in conjunction with the
         14      Cooperation Agreement and then begin formulating the terms of plan.
         15            Based on the foregoing, the Debtors submit that good cause exists for the relief
         16      requested herein and that such relief is in the best interest of the estates.
         17                                             CONCLUSION
         18            WHEREFORE, the Debtors respectfully request that the court enter an Order
         19      (a) extending each of the Debtors’ exclusive periods to file a plan through and including
         20      October 6, 2021; (b) extending each of the Debtors’ exclusive periods to solicit
         21      acceptance of such plan through and including December 6, 2021; and (c) granting such
         22      other and further relief as the court deems proper.
         23      DATED April 26, 2021              BUSH KORNFELD LLP
         24                                        /s/ Thomas A. Buford, III
                                                   THOMAS A. BUFORD, III (WSBA 52969)
         25
                                                   BUSH KORNFELD LLP
         26

         27       MOTION TO EXTEND DEBTORS’                                               B USH K ORNFELD           L LP
                  PLAN EXCLUSIVITY DEADLINES –                                                    LAW OFFICES
         28       Page 11
                                                                                             601 Union St., Suite 5000
                                                                                          Seattle, Washington 98101-2373
                                                                                             Telephone (206) 292-2110
                                                                                             Facsimile (206) 292-2104

ed26bz019x
             21-00141-WLH11      Doc 631    Filed 04/27/21   Entered 04/27/21 14:17:29      Pg 11 of 12
             1                                RICHARD M. PACHULSKI (Admitted Pro Hac Vice)
                                              JEFFREY W. DULBERG (Admitted Pro Hac Vice)
             2
                                              JASON H. ROSELL (Admitted Pro Hac Vice)
             3                                PACHULSKI STANG ZIEHL & JONES LLP
             4                                Attorneys for Debtors and Debtors in Possession

             5

             6

             7

             8

             9

         10

         11

         12

         13

         14

         15

         16

         17

         18

         19

         20

         21

         22

         23

         24

         25

         26

         27      MOTION TO EXTEND DEBTORS’                                           B USH K ORNFELD           L LP
                 PLAN EXCLUSIVITY DEADLINES –                                                LAW OFFICES
         28      Page 12
                                                                                        601 Union St., Suite 5000
                                                                                     Seattle, Washington 98101-2373
                                                                                        Telephone (206) 292-2110
                                                                                        Facsimile (206) 292-2104

ed26bz019x
             21-00141-WLH11   Doc 631   Filed 04/27/21   Entered 04/27/21 14:17:29     Pg 12 of 12
